      Case 1:14-cv-07126-JMF-OTW Document 745 Filed 09/18/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


ALASKA ELECTRICAL PENSION FUND,
et al.,

                               Plaintiffs,               Lead Case No.: 14-cv-7126 (JMF)
                                                         Honorable Jesse M. Furman
        v.

BANK OF AMERICA, N.A., et al.,

                               Defendants.


                           NOTICE OF ATTORNEY WITHDRAWAL

       PLEASE TAKE NOTICE that Scott+Scott Attorneys at Law LLP, counsel for Plaintiff Alaska

Electrical Pension Fund hereby informs the Court that Julie A. Kearns is no longer a member of the

firm, and respectfully requests that the Court withdraw Ms. Kearns’ appearance pro hac vice, and

requests her removal from the service list, including Notices of Electronic Filings. All remaining

counsel for Plaintiff will continue to represent Plaintiff.

       Please make the necessary changes to your files.

Dated: San Diego, CA                           SCOTT+SCOTT ATTORNEYS AT LAW LLP
       September 18, 2019

                                                s/ Christopher M. Burke
                                               Christopher M. Burke
                                               Hal Cunningham
                                               600 W. Broadway, Suite 3300
                                               San Diego, CA 92101
                                               Telephone:     (619) 233-45465
                                               Facsimile:     (619) 233-0508
                                               cburke@scott-scott.com
                                               hcunningham@scott-scott.com

                                               Counsel for Plaintiff Alaska Electrical Pension
      Case 1:14-cv-07126-JMF-OTW Document 745 Filed 09/18/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of September, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will then send a notification of such filing to

the registered participants as identified on the Notice of Electronic Filing.

                                               s/ Christopher M. Burke
                                               Christopher M. Burke
